Citation Nr: 1454883	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-25 117	)	DATE
	)
	)


THE ISSUE

Whether the May 3, 2011 Board of Veterans' Appeals (Board) decision finding that the moving party was not entitled to service connection for diabetes mellitus, type 2, claimed as due to exposure to herbicides, should be revised or reversed on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the moving party, had active service from November 1962 to June 1963.  

This matter is currently before the Board on the moving party's October 2011 motion for revision on the grounds of CUE of the May 3, 2011 Board decision denying service connection for diabetes mellitus, type 2, claimed as due to exposure to herbicides.

Multiple Board decisions have been issued concerning various claims appealed by the moving party in the past.  The Board notes that the October 2011 motion for revision did not specifically mention the May 3, 2011 Board decision; however, a copy of the May 3, 2011 Board decision, with highlights made by the moving party, was attached to the motion for revision.  Further, a March 2013 Board letter sent to both the moving party and his representative noted that the motion for revision concerned the May 3, 2011 Board decision.  No correction was subsequently made by either the moving party or his representative.  For these reasons, the Board finds that the moving party's October 2011 motion for revision on the grounds of CUE concerns the Board's May 3, 2011 decision finding that the moving party was not entitled to service connection for diabetes mellitus, type 2, claimed as due to exposure to herbicides.  


FINDINGS OF FACT

1.  A May 3, 2011 Board decision denied entitlement to service connection for diabetes mellitus, type 2, claimed as due to exposure to herbicides.  The moving party was provided with a copy of the decision.  He did not appeal the Board decision to the United States Court of Appeals for Veterans Claims' (Court).

2.  There is no undebatable error of fact or law in the May 3, 2011 Board decision which would change the disposition of the denial of entitlement to service connection for diabetes mellitus, type 2, claimed as due to exposure to herbicides.



CONCLUSION OF LAW

The criteria for revision or reversal of the Board's May 3, 2011 decision denying entitlement to service connection for diabetes mellitus, type 2, claimed as due to exposure to herbicides, on the grounds of CUE have not been met.  38 U.S.C.A. 
§ 7111 (West 2002); 38 C.F.R. §§ 20.1400-11 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  The Court has directed that the VCAA does not apply to motions for revision or reversal based on CUE.  Hines v. Principi, 18 Vet. App. 227, 235 (2004); Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  See also 38 C.F.R. § 20.1411 (obligations imposed by other statutes listed are not applicable to motions to revise or reverse Board decisions).  The Court has clarified that CUE motions are not conventional appeals, but rather are requests for revision of previous decisions.  A claim based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Moreover, that litigant has the burden of establishing CUE on the basis of the evidence then of record.  Livesay, 15 Vet. App. at 178-179.  In March 2013, the moving party was informed in writing of the law and regulations governing the standard of CUE.

VA Law and Regulation

A prior final Board decision must be reversed or revised where evidence establishes that there is CUE in the prior final decision.  38 U.S.C.A. §§ 5109A, 7111;  
38 C.F.R. §§ 20.1400-02.  All final Board decisions are subject to revision on the basis of CUE except for those decisions which have been appealed to and decided by the Court and decisions on issues which have subsequently been decided by the Court.  38 C.F.R. § 20.1400.

The motion to review a prior final Board decision on the basis of CUE must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions that fail to comply with these requirements shall be dismissed without prejudice to refiling.  See 38 C.F.R. § 20.1404(b); see also Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000); Simmons v. Principi, 17 Vet. App. 104 (2003).

Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice.  38 C.F.R. Part 20 (2014).  Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made.  To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1403, 20.1404.

CUE is established when the following conditions are met.  First, either (1) the correct facts contained in, or constructively contained in, the record were not before the adjudicator, or (2) the statutory or regulatory provisions extant at the time were incorrectly applied.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  Second, the alleged error must be "undebatable," not merely "a disagreement as to how the facts were weighed or evaluated."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Finally, the error must have "manifestly changed the outcome" of the decision being attacked on the basis of CUE at the time the decision was rendered.  Id. at 313-314, 320; see Bustos v. West, 179 F.3d 1378, 1380-81 (Fed.Cir.1999) (expressly adopting "manifestly changed the outcome" language in Russell, supra).

Examples of situations that are not CUE include: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the moving party with the development of facts relevant to his claim; or (3) a disagreement as to how the facts were weighed or evaluated.  See 
38 C.F.R. § 20.1403(d).  CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  See 38 C.F.R. § 20.1403(e).

Whether there was CUE in the May 3, 2011 Board Decision

During the course of the appeal leading to the May 3, 2011 Board decision, and throughout the course of previous appeals to the Board, the moving party has advanced that while in service various service members, including himself, who were stationed at Fort Jackson in South Carolina were deliberately exposed to "Agent Orange" and/or "Agent Blue."  It has always been the contention of the moving party that documentation containing a list of the names of the service members who were tested upon as part of these chemical experiments can be found at the Department of Defense, the Department of Agriculture, or at some other service record archive.  No such list has been associated with the record.

In his October 2011 motion for revision on the basis of CUE, the moving party advanced that the Board committed CUE when it failed to assist in obtaining the list of service members involved in the chemical testing experiments.  Effectively, the moving party has advanced that the Board failed to comply with its duty to assist under the VCAA.  Setting aside any question as to whether or not such a list of chemical exposure test subjects exists, any VA failure to fulfill the duty to assist is expressly not CUE under the law.  See 38 C.F.R. § 20.1403(d)(2).  As such, the moving party's motion for revision on the basis of CUE must be denied at law.

Further, the record contains a March 2001 letter from the United States Department of Agriculture.  Upon review of the Alvin L. Young Collection on Agent Orange, which is part of the National Agricultural Library, the Department of Agriculture was unable to find any reference to the military use of any herbicidal agents, including Agents Orange and Blue, at Fort Jackson during the moving party's period of service.  As such, even if 38 C.F.R. § 20.1403(d)(2) was not applicable to the instant matter, because VA contacted the Department of Agriculture to inquire about herbicide use at Fort Jackson during the Veteran's period of service, it is not "undebatable" that VA failed in its duty to assist. 

Finally, as noted above, motions for revision on the basis of CUE must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision at issue.  The Board has considered whether any other error of fact or law has been alleged since its receipt of the October 2011 motion for revision.  While the Board has received additional documentation pursuant to the October 2011 motion, neither the moving party nor the representative has offered any additional allegations of error of fact or law for the Board's consideration.


ORDER

The motion for reversal or revision of the May 3, 2011 Board decision finding that the moving party was not entitled to service connection for diabetes mellitus, type 2, claimed as due to exposure to herbicides, is denied.


                       ____________________________________________
	J. PARKER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



